DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/09/2021 canceling Claims 10 and 11, and amending Claims 1, 2, 14 and 15. Claims 1 – 9, 12 – 15, 18 and 19 are examined.  Claims 16, 17 and 20 remain withdrawn from consideration as a result Applicant reply to the restriction requirement mailed on 05/19/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features canceled from the claim(s): the unducted rotatable first stage blade assembly (e.g. see claim 1); the first strut positioned at the bypass airflow passage aft of the unducted rotatable first stage blade assembly (see claim 14; strut 52 is shown in current fig. 1 however the strut is not shown with the unducted rotatable first stage blade assembly); and the unducted fan assembly (e.g. see claim 15).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The claim 2 recitation “the unducted rotatable first stage blade assembly and the core turbine engine together form a bypass ratio in a range of 10 to 15” is considered new matter.  Applicant specification provides support for a bypass ratio of equal to or greater than 10 in par. 29. However there is no upper bound disclosed and therefore no support for the particular range of a bypass ratio of 10 to 15.  For example greater than 10 can be 10.1 or 11 or 12.
The recitations of claims 3 – 5 as to values of mass flow ratio (i.e., “mass flow ratio is between 0.5 and 5.0”, “the mass flow ratio is less than 3.0”, and “the mass flow ratio is greater than 0.8”, respectively) appear to be new matter.  In par. 41 applicant 
The recitations of claims 6 – 8 and 18 as to values of pressure ratio (i.e., “the pressure ratio is between 0.8 and 1.4”, “the pressure ratio is less than 1.2”, “the pressure ratio is greater than 1.0”, and “the pressure ratio is between 0.8 and 1.4”, respectively) are considered new matter.  The claimed pressure ratios are discussed in pars. 42 and 43 that point out that the pressure ratio is related to the weight of fan shroud 150 that is disclosed in fig. 1 as surrounding the fan blades 40 of the ducted fan version of Applicant disclosure.  Because the fan blades 40 are currently claimed as unducted it is not clear if the claimed pressure ratios of claims 6 – 8 and 18 are still applicable to the unducted claimed structure.  Therefore the instant claims are considered to have new matter. 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 9, 12 – 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4142365 (Sargisson) in view of NPL “Advanced Turboprop Project” (Hager).
As to claims 1 and 14, Sargisson discloses (figs. 3 and 4 wherein fig. 4 is an embodiment similar to fig. 3; see col. 2, ll. 56-58) a gas turbine engine 10’, comprising: a core turbine engine 12 forming a core flowpath (see entry of core flowpath at 32 in fig. 3; core flowpath can be path through compressor 20 combustor 34 and turbines 36 and 16); a rotatable first stage blade assembly 14, wherein a bypass airflow passage (at “26” and “20” and “12” in fig. 3; or at “64” in fig. 4) is formed downstream of the rotatable first stage blade assembly 14; and a shroud 47 (see figs. 3 or 4) positioned at the bypass airflow passage radially outward of the core turbine engine 12, wherein a first flowpath (at 47 in figs. 3 or 4) is formed outward of the shroud 47 at which a first portion of air is flowed, and wherein the shroud 47 and the core turbine engine 12 form a second flowpath therebetween (starting at 44 until 50 in figs. 3 or 4), the core flowpath in fluid communication with the second flowpath to flow a mixture of a second portion of 26” in fig. 3; or strut between “44” and “62” in fig. 4) positioned at the bypass airflow passage 26 aft of the rotatable first stage blade assembly 14; and a second strut 58 (see figs. 3 or 4) connecting the shroud 47 radially outward of the core turbine engine 12 (see figs. 3 or 4).  Sargisson is silent the rotatable first stage blade assembly is unducted.
Hager teaches obvious variants of a turbine engine can be configured as a turbofan engine or an unducted fan engine such as a propfan or turboprop (see page iv top discussing equivalency of engines across ducted and unducted versions; and see fig. 3 on page 5 showing turbine engines configured with first stage fan rotor assemblies in ducted version with short and long fan shroud nacelles and unducted first stage propfan rotor assembly, respectively).  Applicant specification states an example of an unducted fan is a propfan (see par. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Sargisson with the rotatable first stage blade assembly is unducted as taught by Hager in order to facilitate improved fuel efficiency (Hager page iv top).
As to claims 3 – 5
As to claim 9, Sargisson in view of Hager teach the current invention as claimed and discussed above.  Sargisson further discloses the shroud 47 and the core turbine engine 12 together form a second flowpath inlet 44 positioned in fluid communication in the bypass airflow passage (at “26” and “20” and “12” in fig. 3; or at “64” in fig. 4).
As to claim 12, Sargisson in view of Hager teach the current invention as claimed and discussed above.  Sargisson further discloses a shroud aft end (at 50 in figs. 3 or 4) is positioned aft along the axial direction (direction of central axis of engine 10’; see central dashed line figs. 3 or 4) of a core flowpath outlet (at 56 in figs. 3 or 4).
As to claim 13, Sargisson in view of Hager teach the current invention as claimed and discussed above.  Sargisson further discloses the core turbine engine 12 comprises a core flowpath outlet (at 56 in figs. 3 or 4) positioned forward of a shroud 47 aft end (at 50 in fig. 4), wherein the core flowpath outlet is configured to egress combustion gases to the second flowpath (the core flow and second flow are combined in mixer 48).
As to claim 15, Sargisson discloses (figs. 3 and 4 wherein fig. 4 is an embodiment similar to fig. 3; see col. 2, ll. 56-58) a high bypass (title) gas turbine engine 10’, the high bypass gas turbine engine 10’ comprising: an outer casing 62 (see fig. 4) surrounding a core turbine engine 12, wherein the core turbine engine 12 forms a core flowpath (see entry of core flowpath at 32 in fig. 3; core flowpath can be path through compressor 20 combustor 34 and turbines 36 and 16); a fan assembly 14 rotatable relative to a longitudinal centerline axis (see central axis of engine 10’ at dashed line in figs. 3 or 4), the fan assembly 14 forming a bypass airflow passage (at “26” and “20” and “12” in fig. 3; or at “64” in fig. 4) aft of the fan assembly 14 radially outward of the  Sargisson is silent the fan assembly is unducted.
Hager teaches obvious variants of a turbine engine can be configured as a turbofan engine or an unducted fan engine such as a propfan or turboprop (see page iv top discussing equivalency of engines across ducted and unducted versions; and see fig. 3 on page 5 showing turbine engines configured with fan assemblies in ducted version with short and long fan shroud nacelles and unducted propfan assembly, respectively).  Applicant specification states an example of an unducted fan is a propfan (see par. 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Sargisson with the fan assembly is unducted as taught by Hager in order to facilitate improved fuel efficiency (Hager page iv top).
As to claim 19, Sargisson in view of Hager teach the current invention as claimed and discussed above.  Sargisson further discloses a volume at the second flowpath (starting at 44 until 50 in figs. 3 or 4) corresponds to a mass flow ratio of the first portion of bypass air through the first flowpath to the second portion of bypass air through the second flowpath, and wherein the mass flow ratio is between 0.5 and 5.0 during operation of the high bypass gas turbine engine (ratio of 2; see col. 6, ll. 20-25).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sargisson in view of Hager, as applied to claim 1 above, and further in view of Pub. No. US 20160355272 A1 (Moxon).
As to claim 2, Sargisson in view Hager teach the current invention as claimed and discussed above.  Sargisson in view Hager further teach the unducted rotatable first stage blade assembly and the core engine together form a bypass ratio (of the air passing through fan 14, the ratio of the of air bypassing the core engine flow path 32 compared to the air entering core flow path 32, as taught by Sargisson fig. 3, in view Hager, as discussed in the claim 1 analysis above).  Sargisson in view Hager are silent the bypass ratio in a range of 10 to 15.
Regarding claim 2, Sargisson in view Hager teach all features of the claimed invention except the bypass ratio in a range of 10 to 15.  
While Sargisson in view Hager teach the general conditions of the claimed invention, Sargisson in view Hager does not expressly teach the claimed the bypass ratio in a range of 10 to 15.  
Here Moxon teaches (see pars. 2 and 4) the bypass ratio of an unducted rotatable first stage blade assembly such as a turboprop (see fan or propeller blades 130a in fig. 2) is a result effective variable.  For example, higher bypass ratios result in lower specific fuel consumption.  On the other hand as the diameter of the blade assembly increased, and thus the bypass ratio increases, the blade tip speed becomes excessive requiring stronger materials and increasing problems of blade fatigue and further ground clearance becomes a more prevalent design consideration.  Thus, the claimed bypass ratio in a range of 10 to 15, is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation. 
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).
Therefore, since the general conditions of the claim, i.e. a bypass ratio of an unducted rotatable first stage blade assembly, were disclosed in the prior art by Sargisson in view Hager, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the .

Claims 6 – 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sargisson in view of Hager, as applied to claim 1 above, and further in view of Pub. No. US 20070000232 A1 (Powell).
As to claims 6 – 8, Sargisson in view of Hager teach the current invention as claimed and discussed above.  Sargisson further discloses a volume at the second flowpath corresponds to a pressure ratio of the second portion of air at the second flowpath to combustion gases from the core flowpath, but does not explicitly teach wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0; and as to claim 18 Sargisson further discloses a volume at the second flowpath from a second flowpath inlet (at 144 in fig. 4) corresponds to a pressure ratio of the second portion of bypass air at the second flowpath to combustion gases from the core flowpath during operation of the high bypass gas turbine engine Sargisson is silent wherein the pressure ratio is between 0.8 and 1.4.
Regarding claims 6 – 8 and 18, Sargisson in view Hager teach all the of the features of the claimed invention except wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0.  
While Sargisson in view Hager teach the general conditions of the claimed invention, Sargisson in view Hager do not expressly teach the claimed the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here Powell teaches the pressure ratio of a second portion of air at a second flowpath 60 to combustion gases from the core flowpath 62 is a result effective variable (see fig. 1).  For example, air from second flowpath 60 aft of splitter (located just below “12” in fig. 1) is combined with core flow from path 62 via variable area bypass injector (VABI) 102 wherein each of the flows have a pressure and wherein the pressure ratio is changed by VABI 102 (claim 6).  For example when the pressure ratio is too high (i.e. too much fan air is taken from the bypass passage) then the operational efficiency of the fan propulsion is decreased.  On the other hand if pressure ratio is too low then operability and stall problems can occur (par. [0004]).  Thus, the claimed wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the 
Therefore, since the general conditions of the claim, i.e. a pressure ratio of the second portion of air at the second flowpath to combustion gases from the core flowpath, were disclosed in the prior art by Sargisson in view Hager, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sargisson in view Hager’s invention to include wherein the pressure ratio is between 0.8 and 1.4, the pressure ratio is less than 1.2, and the pressure ratio is greater than 1.0 in order to provide operational efficiency while alleviating stall and other undesirable operational scenarios as taught by Powell in par. [0004].  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues against the use of reference Sargisson against Applicant claims.  Sargisson is cited again in this office action however a secondary reference 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090314004 A1 disclose similar limitations to claim 1 including unducted feature;
US 20080302083 A1 (see fig. 3A) and GB2165892 each teach similar structure to Applicant structure; and
US20110056183 (figs. 1 and 2), US20160237894 (par. 71 bottom), US8461704 (figs. 3 and 4) each discuss ducted and unducted fans being obvious variants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        




/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741